Gest, J.,
dissenting. — Whatever incongruity may exist among the three separate paragraphs of which this will is composed, it is clear that in every one of them the testator’s dominant purpose was the same, namely, to provide for the living expenses of his wife and his three children, all of whom, it may be remarked, are very young, the youngest having been born just before the execution of the will. Even if the first paragraph of the will be alone considered, and construed as vesting a fee in the widow, it is coupled with the statement that the devise is intended for the use and benefit of the children as well as of herself.
It should be observed that while the first paragraph of the will is in the form of a direct bequest to the testator’s wife, the second paragraph, on the contrary, is clearly a bequest to the executor, as trustee, of a portion of the estate to provide for the living expenses of the testator’s wife and children and the education of the latter. In the third and final paragraph of the will the testator expressly and clearly directs that his estate, meaning, of course, his entire estate, shall be held “intact” for the benefit of his wife and children, unless she should marry again, and this last paragraph should be given its full effect as indicative of the final wishes of the testator: Roberjot v. Mazurie, 14 S. & R. 42; Geiger’s Appeal, 1 Mon. 547; Walling, P. J., in Reed’s Estate, 37 Pa. C. C. Reps. 205; Keisel’s Estate, 17 Dist. R. 476; Kelley’s Estate, 17 Dist. R. 456.
By the adjudication there was awarded to the widow one-third of the estate absolutely, and, in my opinion, this is clearly contrary to the will. The entire estate should have been awarded to the executor to be held intact and as a *613whole and in trust for the uses and purposes of the will until the death or remarriage of the widow.
The Auditing Judge was of opinion that the will vested a defeasible estate in the widow in fee in the entire estate and awarded one-third to her absolutely for the reasons stated by him, citing such cases as Fidelity Trust Co. v. Bobloski, 228 Pa. 52, and McCall v. Umbenhauer, 270 Pa. 351. These were in effect cases of a devise to the widow so long as the devisee should remain unmarried, and not cases of a trust. And Paisley’s Estate, 70 Pa. 153, also cited, is likewise readily distinguishable, for there the rents and profits of the estate were given directly to the widow for her life for her support and the support and education of the children, and the court merely held that the superadded words “under the direction of my executors” did not create a trust. That is very different from the present case, where the intention is clear to my mind that the executor should hold the estate intact and pay the income to the widow for the support of the family.
I think the exceptions of the guardian ad litem should be sustained, and the balance for distribution be awarded to the executor in trust for the uses and purposes declared in the will.